Title: From James Madison to John S. Skinner, ca. 30 July 1823 (letter not found)
From: Madison, James
To: Skinner, John S.


        ¶ To John S. Skinner. Letter not found. Ca. 30 July 1823. Extract printed in the American Farmer 5 (1823): 167, under “Sea Kale Seed.” “From President Madison who says, ‘and with my thanks return a few seeds of the Sea Kale, saved from the small stock in my garden. My limited experience recommends it as well deserving a place in our culinary list of vegetables.’” JM originally received the sea-kale seed from John Hartwell Cocke through the agency of Thomas Jefferson (PJM-RSDavid B. Mattern et al., eds., The Papers of James Madison: Retirement Series (3 vols. to date; Charlottesville, Va., 2009–)., 1:533, 536).
      